EXHIBIT 10.1
 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of the 12th
day of December, 2006, by and between U.S. Dry Cleaning Corporation, a Delaware
Corporation (“the Company”), and Robert Y. Lee (“Employee”).
 
RECITALS
 
WHEREAS, the Company intends to embark upon a series of acquisitions in the
highly fragmented dry cleaning industry which will require significant
additional financing for the Company; and
 
WHEREAS, the Board of Directors of the Company has determined that it is crucial
to the success of such endeavor that the Company engage the services of a new
chief executive officer who has been successful in both areas; and
 
WHEREAS, Employee has successfully consolidated highly fragmented, small store
retail operations in the past; and
 
WHEREAS, Employee has extensive experience structuring the acquisition of such
retail operations; and
 
WHEREAS, Employee is well-know and respected in the investment banking community
and has been successful in securing financing for other companies in the same
stage of development as the Company; and
 
WHEREAS, Employee is experienced in managing the operations of consolidated
small retail stores; and
 
WHEREAS, Employee has extensive knowledge of the dry cleaning industry and has
developed a pipeline of prospective acquisition candidates for the Company; and
 
WHEREAS, Employee has intimate knowledge of the Company and its operations; and
 
WHEREAS, Employee has comprehensive experience in growing and managing retail
operations from start up to in excess of $100,000,000 in annual revenues as a
public company chief executive officer; and
 
WHEREAS, for all of the reasons set forth above, the Board of Directors of the
Company wishes to employ Employee as the Company’s chief executive officer; and
 
WHEREAS, Employee is willing to be so employed under the terms set forth in this
Agreement;

 
Page 1

--------------------------------------------------------------------------------

 

AGREEMENT
 
NOW, THEREFORE, in consideration of the foregoing, and of the mutual covenants
and conditions set forth herein, the parties hereto agree as follows:
 

1.
Term of Employment. The Company hereby employs Employee, and Employee hereby
agrees to serve the Company, under and subject to all of the terms, conditions
and provisions of this Agreement for a period of three (3) years from the date
hereof, in the capacity of Chief Executive Officer of the Company, or to serve
in such other executive capacity with the Company as the Company’s board of
directors (the “Board”) may from time to time designate, provided such
assignment is consistent with Employee’s level of experience and expertise. This
Agreement may be extended for up to three additional years upon mutual written
agreement of the Company and the Employee. Company shall give Employee six
months advance notice of its intentions regarding such extension. In the
performance of his duties and the exercise of his discretion, Employee shall
report only to the Board of Directors. Employee’s duties shall be designated by
the Board and shall be subject to such policies and directions as may be
established or given by the Board from time to time.

 

2.
Devotion of Time to Company Business. Employee shall devote substantially all of
his productive time, ability and attention to the business of the Company during
the term of this Agreement. Employee shall not, without the prior written
consent of the Board, directly or indirectly render any services of a business,
commercial or professional nature to any other person or organization, whether
for compensation or otherwise, which may compete or conflict with the Company’s
business or with Employee’s duties to the Company.

 

 
3.
Compensation.

 

 
3.1
Base Salary. For all services rendered by Employee under this Agreement, the
Company shall pay Employee a base salary (“Base Salary”) payable semi-monthly,
at the rate of $20,000.00 per month until the Company achieves monthly revenues
from normal operations in excess of $4,166,667 and positive four-wall income for
all stores considered in the aggregate for any 30 day period, and $25,000.00 per
month thereafter.

 

 
3.2
Bonuses. In addition to the amount specified in Section 3.1, the Company shall
pay or deliver Employee the following bonuses at the times indicated below:

 

 
(a)
Promptly after the execution of this Agreement a promissory note in the amount
of Two Hundred Thousand Dollars ($200,000.00) bearing interest at the rate of
eight percent (8%) per annum payable interest only on monthly basis, with: (i)
$50,000 of the principal balance of such note payable at the earlier of the


 
Page 2

--------------------------------------------------------------------------------

 
 
expiration of three years from the date of this Agreement and the closing
subsequent to the date of this Agreement of a debt or equity financing for the
Company of at least $1,500,000 and (ii) the balance of such note payable upon
the earlier of the expiration of three years from the date of this Agreement and
initial sale of the Company’s stock following the date of this Agreement with
proceeds of at least $3,000,000; and
 

 
(b)
If, upon the Company achieving monthly revenues in excess of $4,166,667 and
positive “Four-Wall Income” for all stores considered in the aggregate for any
30 day period on or before December 31, 2007, the market price of the Company’s
common stock (appropriately adjusted to reflect stock splits, combinations and
dividends, recapitalizations, and reclassifications after the date of this
Agreement) equals or exceeds $5.00 per share, a bonus of $350,000, or if the
market price of the Company’s common stock is less than $5.00 per share, a bonus
of $250,000; and

 

 
(c)
If, upon the Company achieving monthly revenues in excess of $8,333,333 and
positive Four-Wall Income for all stores considered in the aggregate for any 30
day period on or before December 31, 2008, the market price of the Company’s
common stock (appropriately adjusted to reflect stock splits, combinations and
dividends, recapitalizations, and reclassifications after the date of this
Agreement) equals or exceeds $5.00 per share, a bonus of $500,000, or if the
market price of the Company’s common stock is less than $5.00 per share, a bonus
of $350,000.

 
For purposes of this Agreement, the term “Four-Wall Income” shall mean Operating
Income computed in accordance with generally accepted accounting principals plus
Administrative Expenses and Professional Fees. In the sole discretion of the
Board of Directors (with Employee not voting and not present during the
deliberations of the Board of Directors), the Company may award discretionary
additional cash bonuses to Employee for significant accomplishments that produce
material benefits for the Company. In considering whether to award any such
discretionary bonus, the Board shall take into account the size such
discretionary bonus, the size and nature of the matter, the extra efforts of
Employee, the difficulty of attaining the result that he has attained, the time
required to accomplish the result, the merits and benefits to the Company, the
effect on the market price of the Company’s stock, and such other factors as the
Board may deem appropriate. The Board shall not be required to award any such
additional bonus, and neither the Company nor the directors shall have any
liability to Employee for any action or non-action with respect to any such
discretionary additional bonus under this Section 3.2.
 

3.3
In addition to his Base Salary and cash bonuses, if any, the Employee shall
receive the following fully vested options under the Company’s stock option
plan:


 
Page 3

--------------------------------------------------------------------------------

 


(a)
Incentive stock options to purchase 200,000 shares of the Company’s common stock
at $3.50 per share;

 

 
(b)
Incentive stock options to purchase an additional 200,000 shares of the
Company’s common stock at $5.00 per share;

 

 
(c)
Incentive stock options to purchase an additional 200,000 shares of the
Company’s common stock at $7.50 per share;

 

 
(d)
Incentive stock options to purchase an additional 200,000 shares of the
Company’s common stock at $10.00 per share.

 
Such options shall be granted under the Company’s stock option plan and shall be
evidenced by a stock option agreement containing terms and conditions
satisfactory to the Board of Directors (with Employee not voting and not present
during the deliberations of the Board of Directors).
 

 
4.
Benefits.

 

 
4.1
In addition to the compensation set forth in Section 3, Employee will be
entitled to participate in all benefits of employment available to other members
of the Company’s management, on a commensurate basis as they may be offered from
time to time by the Board of Directors to the Company’s other management
employees. Such benefits include, but are not limited to, full medical
(including vision), dental and long term disability insurance for Employee and
his family, participation in group life insurance and retirement plans. The
Company shall also maintain Employee’s existing $1,000,000 whole life insurance
policy, payable to Employee’s designees, and the Employee’s existing $500,000
whole life and $2,500,000 term life insurance policies payable to the Company,
both of which will be transferred to the Employee upon his termination other
than upon his death. The policies payable to the Company may be converted to
universal life policies at the option of Employee, provided the premiums for all
such policies shall not in the aggregate exceed $50,000 annually.

 

 
4.2
It is anticipated that Employee will spend considerable amount of time traveling
on behalf of the Company in the discharge of his duties. During the period of
his employment hereunder, a company credit card will be available for reasonable
business, travel and entertainment expenses incurred in accordance with Company
policy on behalf of the Company in connection with his employment. Additional
out of pocket expenses will be reimbursed when necessary. Employee will be
required to submit appropriate expense reports for approval by signature of the
Chief Financial Officer as a condition of reimbursement of such expenses.
Frequent traveler bonus points thus earned will accrue to the personal account
of Employee as additional compensation.


 
Page 4

--------------------------------------------------------------------------------

 


 
4.3
In lieu of a company provided automobile, the Company will pay an expense
allowance for an automobile owned by Employee, in an amount of $2,000 per month.

 

 
4.4
Employee shall be entitled to one (1) week vacation upon completion of every
three (3) full months of employment under this Agreement. To the extent that
Employee does not take vacation, Employee may accumulate such vacation time
throughout the term of this Agreement up to a maximum of six (6) weeks. Upon the
termination of this Agreement, with or without cause, and to the extent that
Employee has accumulated vacation time up to the maximum allowed, the Company
shall pay to Employee, in addition to all other consideration due Employee in
the event of termination herein, the full value of such accumulated vacation
time commensurate with the Base Salary provided above.

 

 
4.5
The Company acknowledges that Employee maintain his principal residence in
Rancho Mirage, California. Employee shall not be required to move his principle
residence. The Company will provide Employee with reimbursement for housing in
Orange County, California at such times as Employees determines necessary or
appropriate of up to $3,000.00 per month. If Employee agrees to change his
permanent residence at the request of the Company, the Company shall pay
reasonable relocation costs, including but not limited to moving expenses.

 

5.
Authority. So long as Employee serves as Chief Executive Officer of the Company
under this Agreement he shall have the authority specified in the By-Laws of the
Company, except that he shall not proceed with any matters, or permit the
Company to take any actions, which are prohibited by, or are in conflict with,
resolutions or guidelines adopted by the Board of Directors; and under no
circumstances shall Employee, without express prior authorization by the Board
of Directors, make any change in capital structure or issue any stock of the
Company, incur additional debt, change the Company’s lines of business, or make
any other material changes to the corporate structure and provided further that
any payments or checks in excess of $75,000.00 shall require the signature of
two persons designated by resolution of the Board of Directors.

 

6.
Termination. This Agreement shall terminate in advance of the time specified in
Section 1 above (and except as provided herein, Employee shall have no right to
receive any compensation due and payable to him or his estate at the time of
such termination) under any of the following circumstances:

 

 
6.1
Upon the death of Employee during the term of this Agreement, the Company shall
pay to the estate of Employee Base Salary, bonuses, and any other compensation
accrued or earned by Employee as of the date of death, plus an amount equal to
the lesser of (a) six (6) months of Base Salary or (b) the Base Salary that
Employee would have received up to the expiration of the Agreement.

 

 
Page 5

--------------------------------------------------------------------------------

 


 
6.2
In the event that Employee shall become either physically or mentally
incapacitated so as to not be capable of performing his duties as required
hereunder, and if such incapacity shall continue for a period of three months
consecutively, the Company may, at its option, terminate this Agreement by
written notice to Employee at that time or at any time thereafter while such
incapacity continues. In case of termination under this Section, Employee or his
estate shall be entitled to receive Base Salary, bonuses and any other
compensation accrued or earned as of the date of termination, and for six months
following such termination or until the expiration of the term of this
Agreement, whichever is earlier. In addition, the Company shall permit Employee
to participate in Company’s medical, dental, and long term disability and long
term care insurance plans, if any, at Employee’s cost, for a period of one (1)
year following termination herein and to the extent permitted by law.

 

 
6.3
By Employee, if the Company shall have materially breached any of the provisions
of this Agreement and failed to cure such breach within 15 calendar days after
the Board of Directors of the Company receives written notice of such breach
from Employee, or by the Company without Cause; provided, that the Company shall
pay Employee his Base Salary through the remaining term of this Agreement.

 

 
6.4
By the Company for Cause. The term “Cause” used in this Section 6.5 means that
Employee., (i) after repeated written notices and warnings and a reasonable
opportunity for cure, fails to perform his reasonably assigned duties as
reasonably determined by the Board of Directors, (ii) is convicted of any felony
involving moral turpitude, or (iii) commits any intentionally dishonest or
fraudulent act which materially damages or may damage the Company’s business or
reputation. If the Company terminates Employee for Cause, no payments or
benefits under this Agreement shall become payable after the date of Employee’s
termination.

 

 
6.5
Notwithstanding anything in this Agreement to the contrary:

 

 
(a)
If payment or provision of any amount or other benefit to Employee that is
"deferred compensation" subject to Section 409A of the Internal Revenue Code
("Code") at the time otherwise specified in this Agreement would subject such
amount or benefit to additional tax pursuant to Section 409A(a)(1)(B) of the
Code, and if payment or provision thereof at a later date would avoid any such
additional tax, then the payment or provision thereof shall be postponed to the
earliest date on which such amount or benefit can be paid or provided without
incurring such additional tax.

 

 
(b)
If any payment or benefit permitted or required under this Agreement is
reasonably determined by either party to be subject for any reason to a material
risk of additional tax pursuant to

 
 
Page 6

--------------------------------------------------------------------------------

 
 
Section 409A(a)(1)(B) of the Code, then the parties shall promptly agree in good
faith on appropriate provisions to avoid such risk without materially changing
the economic value of this Agreement to either party.
 

 
7.
Loyalty, Non-Competition and Confidentiality.

 

 
7.1
Non-Competition. Employee agrees and covenants that, except for the benefit of
the Company (and/or successor, parent or subsidiary) during the Non-Competition
Period (as defined in Section 7(b)) he will not engage, directly or indirectly
(whether as an officer, director, consultant, employee, representative, agent,
partner, owner, stockholder, or otherwise) in any business engaged in by the
Company in the Non-Competition Area (as defined in Section 7.3 nor will Employee
compete against the Company for any transaction or corporate opportunity which
the Company has or may have an interest in pursuing. It is the parties’ express
intention that if a court of competent jurisdiction finds or holds the
provisions of this Section 7 to be excessively broad as to time, duration,
geographical scope, activity or subject, this Section 7 shall then be construed
by limiting or reducing it so as to comport with then applicable law.

 

 
7.2
Non-Competition Period. As used herein, the “Non-Competition Period” means the
period beginning on the date hereof and ending on a date which is three years
from the date of this Agreement; provided however, that if Employee’s employment
is terminated by the Company without Cause, the Non-competition Period shall end
on the date of such termination.

 

 
7.3
Non-Competition Area. As used herein, the term “Non-Competition Area” means any
county within the United States in which any store is operated by the Company
during the term of this Agreement.

 

 
7.4
Other Employees. Employee agrees that during the Non-Competition Period he shall
not, directly or indirectly, for his own account or as agent, servant or
employee of any business entity, engage, hire or offer to hire or entice away or
in any other manner persuade any officer, employee or agent of the Company or
any subsidiary to discontinue his relationship with the Company or any
subsidiary of the Company.

 

 
7.5
Confidentiality. Employee acknowledges that he has learned and will learn
Confidential Information, as defined in Section 7.6, relating to the business of
the Company. Employee agrees that he will not, except in the normal and proper
course of his duties, disclose or use, either during the Non-Competition Period
or subsequently thereto, any such Confidential Information without prior written
approval of the Board of Directors of the Company.


 
Page 7

--------------------------------------------------------------------------------

 
 

 
7.6
Confidential Information. “Confidential Information” shall mean contractual
arrangements, plans, locations, strategies, tactics, potential acquisitions or
business combinations or joint venture possibilities, policies and negotiations;
marketing information, including sales, purchasing and inventory plans,
strategies, tactics, methods, customers, advertising, promotion or market
research data; financial information, including operating results and
statistics, costs and performance data, projections, forecasts, investors, and
holdings; and operational information, including trade secrets, secret formulae,
control and inspection practices, accounting systems and controls, computer
programs and data, personnel lists, resumes, personal data, organizational
structure and performance evaluations and other information of the company which
derives economic value from not being generally known to the public or the
company’s competitors. Confidential Information does not include skills,
knowledge and experience acquired by Employee during his employment with any
prior employer.

 

 
7.7
Corporate Documents. Employee agrees that all documents of any nature pertaining
to activities of the Company or to any of the Company’s Confidential Information
in his possession now or at any time during the Non-Competition Period,
including, without limitation, memoranda, notebooks, notes, computer records,
disks, electronic information data sheets, records and blueprints, are and shall
be the property of the Company and that they and all copies of them shall be
surrendered to the Company whenever requested by the Board of Directors from
time to time during the Non-Competition Period and thereafter and with or
without request upon termination of Employee’s employment with the Company.

 

8.
Equitable Remedies. In the event of a breach by Employee of any of the
provisions of the Section 7, the Company, in addition to any other remedies it
may have, shall be entitled to an injunction restraining Employee from doing or
continuing to do any such act in violation of the Section 7.

 

9.
Attorney Fees. The successful party in any litigation relating to matters
covered by this Agreement shall be entitled to an award of reasonable attorneys’
fees in such action.

 

10.
Assignment. Neither this Agreement nor any of the rights or obligations of
either party hereunder shall be assignable by either Employee or the Company,
except that this Agreement shall be assignable by the Company to and shall inure
to the benefit of and be binding upon (i) any successor of the Company by way of
merger, consolidation or transfer of all or substantially all of the assets of
the Company to an entity other than any parent, subsidiary or affiliate of the
Company and (ii) any parent, subsidiary or affiliate of the Company to which the
Company may transfer its rights hereunder.

 

 
Page 8

--------------------------------------------------------------------------------

 


11.
Binding Effect. The terms, conditions, covenants and agreements set forth herein
shall inure to the benefit of, and be binding upon, the heirs, administrators,
successors and assigns of each of the panics hereto, and upon any corporation,
entity or person with which the Company may become merged, consolidated,
combined or otherwise affiliated.

 

12.
Amendment. This Agreement may not be altered or modified except by further
written agreement by the parties.

 

 
13.
Prior Agreements. This Agreement supersedes and replaces all prior agreements
between the parties hereto.

 

14.
Notices. Any notice required or permitted to be given under this Agreement by
one party to the other shall be sufficient if given or confirmed in writing and
delivered personally or mailed by first class mail, registered or certified,
return receipt requested (if mailed from the Untied States), postage prepaid, or
sent by facsimile transmission, addressed to such party as respectively
indicated below or as otherwise designated by such party in writing.

 
If to the Company, to:
 
U.S. Dry Cleaning Corporation
125 E. Tahquitz Canyon, Suite 203
Palm Springs, CA 92262
Attn: Chairman of the Board
Fax: (760)323-3390
 
If to Employee, to:
 
Robert Y. Lee
82 Magdalena Drive
Rancho Mirage, CA 92270
 

15.
California Law. This Agreement is being executed and delivered and is intended
to be performed and shall be governed by and construed in accordance with the
laws of the State of California.

 

16.
Indemnification. The Company has entered or shall enter into an Indemnification
Agreement with Employee indemnifying him against personal liability to the
fullest extent permissible under applicable corporate law and shall, to the
extent it is reasonably economical to do so, maintain Side A and Side B
Directors and Officers liability insurance for obligations of indemnification.

 

 
Page 9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.
 

 
U.S. DRY CLEANING CORPORATION
 
 
By:  /s/ ANTHONY J. A. BRYAN

--------------------------------------------------------------------------------

Name: Anthony J. A. Bryan
Title: Chairman of the Board
 
 
ROBERT Y. LEE
 
/s/ ROBERT Y. LEE

--------------------------------------------------------------------------------



 
 
Page 10

--------------------------------------------------------------------------------

 